DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a genome screening method comprising knocking out in parallel a plurality of genes in a genome.  The method includes selecting guide sequences from a library of candidate sequences following at least three rules.  The three rules that must be satisfied for selecting appropriate guide sequences include i) a binding affinity between the candidate guide sequence and a Type II CRISPR-Cas protein being higher than a reference guide and the CRISPR-Cas protein; ii) none of the last four nucleotides of the guide sequence is a pyrimidine; and iii) the candidate guide sequence must have a %GC content of between 20% and 80%.  The selected guides and a Type II CRISPR-Cas protein, or nucleotide sequence encoding the protein, are introduced into a plurality of cells, such that the guide directs the CRISPR complex to a target sequence, the complex comprising the CRISPR-Cas protein and the guide sequence.  After hybridization of the complex to the target sequence, the genomic locus is cleaved, and each cell of the plurality of cells has a unique gene knocked out in parallel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636